DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 3, 2021.  Claims 1-8 were amended.  No claims were cancelled.  Thus, claims 1-8 are pending. 

Drawings
The drawings filed on 12/03/2021 are accepted.  

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP Patent Publication 2016218961 A – Machine translation provided in IDS filed 11/15/2019); in view of Yoshida (JP 2002008178 A – Machine translation provided in IDS filed 11/15/2019); and further in view of May (U.S. Patent Publication 2009/0021244 A1).
claim 1, Ono teaches a control device (Ono: Problem; [“…an abnormality predictive diagnostic device…”]) comprising:
a memory (Ono: FIG. 1; ¶23 [“…a semiconductor memory device…”]); and 
a processor coupled to the memory (Ono: FIGS. 1-2; ¶27 [“…the operation of the computer 4…”]), wherein the processor executes a process comprising: 
first determining whether or not measurement value measured by a first sensor among a plurality of sensors installed in a dispersed manner at specific location in a first cycle, is an abnormal value (Ono: Means for solving; [“…a 1 sensor installed in an internal combustion power generator 2 and a detection value of a plurality of kinds of 2 sensors installed in an internal combustion power generator 2.]; FIGS. 4-5; ¶34-35 [“…the abnormality predictive diagnosis device 1 stores the time-series data acquired in step S 2 in the time-series data storage means 13…diagnosis device 1 selects one of a plurality of "2 sensors". 2.”]);
first identifying trend of temporal variation in measurement values measured by the first sensor in the first cycle and a second cycle (Ono: FIGS. 2, 3a-b; ¶32 [“The diagnosis means 18 has a function of diagnosing the presence or absence of an abnormality symptom of the internal combustion power generator 2 based on the correction value of the exhaust gas temperature stored in the post-correction time series data storage means 17 (corrected time series data). The processing executed by the diagnosis means 18 will be described later.”]; ¶32-35 [“…the function deriving means 14 shown in FIG. 2 derives a function representing an approximate curve of the distribution of each point specified by the detected value. As the derivation method of such an approximated curve, the least square method can be used…”]; FIGS. 5-6; ¶38-41 [“In step S 202, the abnormality predictive diagnosis device 1 calculates a "3 difference" by subtracting a predetermined reference value from the detection value of the intake air 
second determining whether or not the abnormal value is included in the trend of temporal variation (Ono: Means for solving; [“…a 1 sensor installed in an internal combustion power generator 2 and a detection value of a plurality of kinds of 2 sensors installed in an internal combustion power generator 2.]; FIGS. 4-5; ¶34-35 [“…the abnormality predictive diagnosis device 1 stores the time-series data acquired in step S 2 in the time-series data storage means 13…diagnosis device 1 selects one of a plurality of "2 sensors". 2.”]; FIGS. 2, 3a-b; ¶34-35 [“…the function deriving means 14 shown in FIG. 2 derives a function representing an approximate curve of the distribution of each point specified by the detected value. As the derivation method of such an approximated curve, the least square method can be used…”]);
See above.}); and
third determining whether or not measurement values measured by the first sensor and the plurality of second sensors in the second cycle are included in the trend of the surface-direction distribution (Ono: FIGS. 2, 3a-b; ¶28-35 [“…is a scatter diagram plotting a point specified by the power generation output of the internal combustion power generator 2 and the exhaust temperature. A horizontal axis of the scatter plot is generated power detected by the generated power sensor 33…”]); and
outputting, when measurement values measured by the first sensor and the plurality of second sensors in the second cycle are included in the trend of the surface-direction distribution, measurement values measured by each of the first sensor and the plurality of second sensors (Ono: FIG. 1; ¶33 [“A display control means 20 outputs a control signal for displaying a diagnosis result by a diagnostic means 18 to a display device 5. For example, the display control means 20 causes the display device 5 to display a diagnostic result (presence or absence of an abnormal symptom) in a matrix form using the identification information of the internal combustion power generator 2 as a row and the date of the diagnosis date as a column.”]);
However, Ono is silent as to explicitly teaching a first or second activating, and a second cycle which is shorter than the first cycle.
Yoshida, in a similar field of endeavor, discloses measuring at least one physical quantity representative of air quality in an observation zone (Yoshida: Problem. [“…a measurement period variable measurement control system which facilitates change of a change determination reference value of a measurement period of a field device 2 and changes of a value of a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of activating one or sensors in response to an abnormal value included in the trend of temporal variation, disclosed by Yoshida, into Ono, with the motivation and expected benefit of accurately identifying a possible development into abnormality.  This method for improving Ono was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yoshida.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ono and Yoshida to obtain the invention as specified in claim 1.
However, Ono, in view of Yoshida, is silent as to explicitly teaching a second cycle is shorter than the first cycle.
May, in a similar field of endeavor, discloses a magnetizing apparatus is for magnetizing a magnetizable object (May: Abstract.).  Therein, May discloses a second cycle is shorter than 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a second cycle that is shorter than a first cycle, disclosed by May, into Ono, as modified by Yoshida, with the motivation and expected benefit of accurately determining whether or not the measured abnormal values represent noise.  This method for improving Ono, as modified by Yoshida, was within the ordinary ability of one of ordinary skill in the art based on the teachings of May.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ono and Yoshida and May to obtain the invention as specified in claim 1.
Regarding claims 7 and 8, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Ono, in view of Yoshida and May, teach all the limitations of the parent claim 1 as shown above.  Ono discloses first determining whether or not measurement value measured by the first sensor in the first cycle is an abnormal value, based on statistical value that is obtained from measurement value measured by the first sensor in the first cycle (Ono: Means for solving; FIGS. 2, 3a-b, 4-5; ¶34-35 {See above.}).

claim 3, Ono, in view of Yoshida and May, teach all the limitations of the parent claim 2 as shown above.  Ono discloses first determining including determining that the measurement value measured by the first sensor in the first cycle is the abnormal value when the measurement value measured by the first sensor in the first cycle and average value of the measurement values measured by the first sensor in the first cycle from current point of time till a predetermined point of time in past have difference equal to or greater than a threshold value (Ono: Means for solving; FIGS. 5-6b; ¶40-43; FIG. 7; ¶52-54 [“The "predetermined range" is a range which serves as a criterion for determining whether an abnormality has occurred in the internal combustion power generator 2, and is preset based on a previous experiment or the like. For example, the abnormality predictive diagnosis device 1 determines whether or not the correction value TRS of the exhaust gas temperature deviates from a predetermined range which is equal to or larger than a threshold value TL shown in FIG. 6 a and equal to or lower than a threshold value TH.”]).

Regarding claim 4, Ono, in view of Yoshida and May, teach all the limitations of the parent claim 1 as shown above.  May discloses a first cycle and a second cycle, shorter than the first cycle (May: ¶214 {See above.}).  Ono discloses the first identifying includes identifying, as the trend of temporal variation, an approximation curve that approximates temporal variation of measurement values measured by the first sensor in the first cycle and the second cycle, and when a value present on the approximation curve, which is identified by the first identifying, timing of measurement of the abnormal value and the abnormal value have difference smaller than a threshold value, second determining includes determining that the abnormal value is included in the trend of temporal variation (Ono: FIGS. 2, 3a-b; ¶34-35 [“…the function deriving See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of identifying an approximation curve that approximates temporal variation of measurement values measured by the first sensor in the first cycle and the second cycle, and when a value present on the approximation curve, at timing of measurement of the abnormal value and the abnormal value have difference smaller than a threshold value, the second determining unit determines that the abnormal value is included in the trend of temporal variation, disclosed by Ono and May, into Ono, as modified by Yoshida and May, with the motivation and expected benefit of accurately identifying an approximation curve as the trend of temporal variation in the measurement values.  This method for improving Ono, as modified by Yoshida and May, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ono and May.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ono and Yoshida and May to obtain the invention as specified in claim 4.

Regarding claim 5, Ono, in view of Yoshida and May, teach all the limitations of the parent claim 1 as shown above.  May discloses a first cycle and a second cycle, shorter than the first cycle (May: ¶214 {See above.}).  Ono discloses the second identifying includes identifying, as the trend of the surface-direction distribution, an approximation curved surface that approximates trend of surface-direction distribution of a plurality of measurement values measured by each of the first sensor and the plurality of second sensors in the second cycle, and ≦ 1, the diagnosis target data exists within the region of the cluster (I. e., within the range in which the mechanical facility 6 is normal). If the anomaly measure u ≦ 1 is found for all diagnostic object data, then the diagnostic means 182 diagnoses that the machine 6 is "no sign of abnormality".”]).

Regarding claim 6, Ono, in view of Yoshida and May, teach all the limitations of the parent claim 1 as shown above.  Ono discloses the second identifying identifies trend of surface-direction distribution of measurement values measured by the first sensor, the plurality of second sensors (Ono: FIGS. 2, 3a-b; ¶34-35 {See above.}, the third determining unit determines whether or not measurement values measured by the first sensor, the plurality of second sensors are included in the trend of the surface-direction distribution (Ono: FIGS. 2, 3a-b; ¶28-35{See above.}), and the outputting measurement values measured by the first sensor, and the plurality See above.}).  Yoshida discloses activating one or sensors in response to an abnormal value included in the trend of temporal variation (Yoshida: FIGS. 1-3; ¶12-15 {See above.}).  May discloses a second cycle is shorter than the first cycle (May: ¶214 {See above.}).  
However, Ono, in view of Yoshida and May, is silent as to explicitly teaching a plurality of third sensors. However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The plurality of third sensors as recited in claim 6 do not produce new and unexpected result. Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ono and Yoshida and May to obtain the invention as specified in claim 6.

Response to Arguments
Applicant’s arguments filed on December 3, 2021 have been fully considered but are not persuasive.  
Applicants’ argue (Remarks pp. 13-14) that “However, Ono, Yoshida, and May do not write nor suggest first identifying trend of temporal variation in measurement values measured by the first sensor in the first cycle and the second cycle.”  The Examiner respectfully disagrees.  
Contrary to Applicants’ assertion, Ono discloses deriving a function representing an approximate curve of the distribution of each point specified by a detected value, then subtracting a predetermined reference value from the detection value with respect to time-series See above.}).  
Yoshida discloses activating one or sensors in response to an abnormal value included in the trend of temporal variation (Yoshida: FIGS. 1-3; ¶12-15 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of activating one or sensors in response to an abnormal value included in the trend of temporal variation, disclosed by Yoshida, into Ono, with the motivation and expected benefit of accurately identifying a possible development into abnormality.  This method for improving Ono was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yoshida.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Ono and Yoshida to obtain the invention as specified in claim 1.
May discloses a second cycle is shorter than the first cycle (May: ¶214 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a second cycle that is shorter than a first cycle, disclosed by May, into Ono, as modified by Yoshida, with the motivation and expected benefit of accurately determining whether or not the measured abnormal values represent noise.  This method for improving Ono, as modified by Yoshida, was within the ordinary ability of one of 
Regarding claims 7 and 8, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Therefore, the rejection of claim 1, as well as claims 7 and 8, and dependent claims 2-6, as being unpatentable over Ono, in view of Yoshida and May, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864